Citation Nr: 1602216	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  13-26 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable initial disability rating for service-connected pinguecula.  

2.  Entitlement to an increased (compensable) disability rating for hearing loss.  

3.  Entitlement to restoration of a 20 percent rating for radiculopathy of the left lower extremity.  


REPRESENTATION

The Veteran represented by: Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son, D. B.



ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from November 1969 to November 1971, July 1988 to March 1994, and February 2003 to February 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for pinguecula and assigned a noncompensable (0 percent) rating effective the date of the claim, February 25, 2004, a May 2015 rating decision which denied an increased, compensable rating for hearing loss of the left ear, and a November 2015 rating decision, which reduced the rating for radiculopathy of the left lower extremity from 20 percent to 10 percent.  

In September 2015 the Veteran testified at a personal hearing at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of an increased rating for hearing loss and restoration of a 20 percent rating for left lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDING OF FACT

For the entire initial rating period from February 25, 2004, the service-connected pinguecula has been manifested by active, objective symptoms such as raised bumps, redness of the eye, burning and stinging sensations, foreign body sensations, mucous secretion, and blurred vision.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a 10 percent rating, but no higher, for pinguecula have been met for the entire initial rating period from February 25, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 20.204 (2015); 38 C.F.R. 	 §§ 4.76, 4.79, 4.84a, Diagnostic Code 6018 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.   	          38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  	           38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.      38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, and lay statements.   

VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. 	 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in March 2005 and October 2013.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and reported the current symptomatology.  

The Veteran testified at a September 2015 Board hearing before the undersigned Veterans Law Judge, and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R.  § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of 	 (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the Board hearing, the Veterans Law Judge advised the Veteran on the issue on appeal and expressly addressed the Veteran's symptomatology, the Diagnostic Code rating criteria and alternative rating criteria.  Additionally, the Veterans Law Judge expressly asked the Veteran what rating would satisfy the appeal, and the Veteran indicated a 10 percent schedular rating would be considered a full grant.  See Board hearing transcript at 10.  Neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record

As VA satisfied its duties to notify and assist the Veteran, and the Board is granting an increased rating of 10 percent, which the Veteran stated would be a full grant of benefits sought, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 	 § 3.159.  

Higher Initial Rating for Pinguecula 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the initial rating period.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran generally contends that he is entitled to a compensable, 10 percent rating for pinguecula based on symptoms of dry eye, redness of the eye, and mucous secretions which cause blurred vision.  See September 2015 Board hearing transcript.  The Veteran stated that a grant of a higher initial rating of 10 percent would be a full grant and satisfy the appeal.  Id.  The Veteran is in receipt of a noncompensable (0 percent) rating for pinguecula, rated by analogy to conjunctivitis, under Diagnostic Code 6018.  38 C.F.R. § 4.84a.  

In December 2008, a regulation change regarding rating disabilities of the eyes occurred; however, the regulation specified that claims regarding rating disabilities of the eyes that are initiated prior to December 10, 2008 are governed by the prior 2008 regulations for organs of special sense.  As this claim was initiated on February 25, 2004, only the prior regulations apply.  

Diagnostic Code 6018 rates conjunctivitis.  See 38 C.F.R. § 4.84a (2008).  Under Diagnostic Code 6018, conjunctivitis that is active with objective symptoms is to be rated at 10 percent.  If it is healed, it is to be rated on the residuals, and if there are no residuals, a 0 percent rating will be assigned.  Id.  

Based on review of the medical and lay evidence, the Board finds that the criteria for a 10 percent rating for pinguecula, rated by analogy to conjunctivitis, is warranted for the entire initial rating period.  Review of treatment records shows that the Veteran has been treated for pinguecula for the entire initial rating period with symptoms of redness and mucous discharge, dry eye, and watery eyes with blurred vision and burning sensations.  See March 2007, October 2008, December 2010 J.B treatment notes.  January and September 2011 VA treatment records show a diagnosis and treatment for chronic allergic conjunctivitis with active symptoms of itching and mucous discharge.  

In March 2005, the Veteran was afforded a VA examination to help assess the severity of the pinguecula.  At that time, the VA examiner noted "elevated" and "inflamed" pinguecula with red eye and dry eyes.  Furthermore, in October 2013, the Veteran was afforded another VA examination to assess the severity of the pinguecula.  At that time, the VA examiner noted the Veteran had active conjunctivitis and pinguecula.  

The Board finds that the pinguecula more nearly approximates the criteria for a 10 percent rating for conjunctivitis under Diagnostic Code 6018, as the Veteran has active symptoms.  The October 2013 VA examiner found active symptoms of conjunctivitis and pinguecula, and the March 2005 VA examiner additionally described active symptoms.  The Veteran's private treatment records show treatment for active symptoms; additionally, the Veteran is competent to report the active symptomatology of the pinguecula, and the Board finds the report of symptomatology credible in light of the other medical and lay evidence.  Therefore, the criteria for a 10 percent rating for pinguecula, the maximum schedular rating under the regulation, have been met, and as the Veteran has stated that a 10 percent rating under Diagnostic Code 6018 would be a full grant of benefits sought on appeal, the Board will not address a higher rating of alternative Diagnostic Codes.  

The Board additionally notes that the Veteran developed and received surgery to remove a left eye papilloma, for which the Veteran is not service connected.  See November 2013 rating decision; therefore, the Board will not rate the residuals of the left eye papilloma.  38 C.F.R. § 4.14 (2015) (prohibiting the use of non-service-connected disability to rate the service-connected disability).  

Extraschedular and TDIU Considerations 

As discussed above, the Veteran stated at the September 2015 Board hearing that a 10 percent rating would fully satisfy the appeal.  The Veteran's withdrawal of the issue of a rating in excess of 10 percent, by indication that the schedular 10 percent rating would fully satisfy the rating appeal, includes withdrawal of any potential extraschedular rating, which would be a form of higher rating, that was inherently part of that rating appeal.  For this reason, no extraschedular referral question remains for the Board to decide. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The Court, in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the rating issue.  In this case, the Veteran has not asserted, and the record does not otherwise suggest that the Veteran is unable to work due to service-connected disabilities; therefore, the Board finds that the issue of TDIU is not raised by the record.  


ORDER

A higher initial rating of 10 percent, but no higher, for pinguecula is granted.  


REMAND 

In June 2015, the Veteran timely filed a notice of disagreement regarding an increased rating for hearing loss.  Additionally, in November 2015, the Veteran timely filed a notice of disagreement regarding the rating reduction of the left lower extremity radiculopathy.  A statement of the case has not been issued for either issue.  

Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board. See Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issues of restoration of a 20 percent rating for left lower extremity radiculopathy and increased rating for hearing loss for further procedural action.  

Accordingly, the issues of an increased rating for hearing loss and restoration of a 20 percent rating for left lower extremity radiculopathy are REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issues of an increased rating for hearing loss and restoration of a 20 percent rating for left lower extremity radiculopathy.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


